Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered October 30, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute attempted assault in the third degree, and placed him on probation for one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The victim provided a credible account of the incident.
There is no basis for preclusion, on the ground of inadequate notice under Family Court Act § 330.2 (2), of the victim’s in-court identification of appellant, since appellant nevertheless moved to suppress the identification and received a full hearing (see People v Kirkland, 89 NY2d 903 [1996]). In any event, no notice was required in the first place, since the record establishes that the identification procedure conducted by a school official was not police-arranged (see Matter of Gabriel A., 12 AD3d 666 [2004]). Concur — Mazzarelli, J.E, Saxe, Friedman, Sullivan and Williams, JJ.